Exhibit 2.2 EXECUTION COPY AMENDMENT No. 1 TO THE MASTER PURCHASE AGREEMENT BY AND BETWEEN RENTRAK CORPORATION AND THE NIELSEN COMPANY (US), LLC January 29, 2010 AMENDMENT No. 1 TO THE MASTER PURCHASE AGREEMENT This Amendment No. 1 (this “Amendment”) to the Master Purchase Agreement (also known as the ‘MPA’) dated December 14, 2009 by and between RENTRAK CORPORATION, an Oregon corporation (the “Buyer”), and THE NIELSEN COMPANY (US), LLC, a Delaware limited liability company (the “Seller”) is entered into as of January 29, 2010. Capitalized terms used in this Amendment and not otherwise defined herein shall have the meanings ascribed to them in the Master Purchase Agreement, which following this Amendment shall continue to mean the Master Purchase Agreement as amended herein.
